November 3, 2011




                                  JUDGMENT

                      The Fourteenth Court of Appeals
 IHSAN SHANTI, M.D., LARRY LIKOVER, M.D., REHAB ALLIANCE OF TEXAS,
  INC., D/B/A STEEPLECHASE FAMILY HEALTHCARE AND STEEPLECHASE
   PAIN MANAGEMENT & SURGICAL ASSOCIATES, SHEILA SMITH, F/N/A
    SHEILA GOYER, DENNIS SMITH, D.C., AND KARL COVINGTON, M.D.,
                              Appellants

NO. 14-10-01126-CV
NO. 14-10-01147-CV                      V.
NO. 14-10-01148-CV

  ALLSTATE INSURANCE COMPANY, ALLSTATE INDEMNITY COMPANY,
  ALLSTATE PROPERTY & CASUALTY INSURANCE COMPANY, ALLSTATE
    COUNTY MUTUAL INSURANCE COMPANY, AND ALLSTATE FIRE &
             CASUALTY INSURANCE COMPANY, Appellees
                      ____________________



      These causes, appeals from orders denying the motions to dismiss the suit filed by
appellees, Allstate Insurance Company, Allstate Indemnity Company, Allstate Property
& Casualty Insurance Company, Allstate County Mutual Insurance Company, and
Allstate Fire & Casualty Insurance Company, signed October 25, 2010, and November 5,
2010, were heard on the transcript of the record. We have inspected the record and find
no error in the judgment. We order the judgment of the court below AFFIRMED.

      We order appellants, Ihsan Shanti, M.D., Larry Likover, M.D., Rehab Alliance of
Texas, Inc., d/b/a Steeplechase Family Healthcare and Steeplechase Pain Management &
Surgical Associates, Sheila Smith, f/n/a Sheila Goyer, Dennis Smith, D.C., and Karl
Covington, M.D., jointly and severally, to pay all costs incurred in this appeal. We
further order this decision certified below for observance.